Citation Nr: 0833411	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-20 178 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to February 
1971.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

In October 2005, the veteran presented testimony at a local 
hearing before a Decision Review Officer with respect to the 
issue on appeal.  Subsequently, the veteran testified at a 
Travel Board hearing in July 2007 before the undersigned 
Acting Veterans Law Judge.  The transcripts of both hearings 
are associated with the claims file and have been reviewed.  


FINDING OF FACT

The veteran's hearing loss pre-existed his entrance into 
active military service and did not increase in severity 
during active duty military service.


CONCLUSION OF LAW

Hearing loss existed prior to service and was not aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1111, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).








REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In May 2003 correspondence, the RO advised the veteran of 
what the evidence must show to establish entitlement to 
service connection for his claimed disorder and described the 
types of information and evidence that the veteran should 
submit in support of the claim.  The RO also explained that 
VA may be able to pay the veteran from the date his claim was 
received if the requested information or evidence was 
received within one year from the date of the letter.  The RO 
further explained what evidence VA would obtain and make 
reasonable efforts to obtain on the veteran's behalf in 
support of the claim.  Although the May 2003 VCAA notice 
letter did not address the element of degree of disability, 
the veteran was later advised of such element as well as how 
VA assigns effective dates in March 2006 correspondence and 
his claim was subsequently readjudicated in July 2006. 

The Board further notes that the veteran was provided with a 
copy of the August 2003 rating decision, and the March 2005 
Statement of the Case (SOC), and the July 2006 Supplemental 
Statement of the Case (SSOC), which included a discussion of 
the facts of the claim, pertinent laws and regulations, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with an audiological examination in August 2005 and 
VA treatment records identified by the veteran as relevant to 
the claim are of record.  The veteran has also submitted lay 
statements in support of his claim.  Furthermore, the 
veteran's service treatment records are associated with the 
claims folder.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claim.  Accordingly, the Board will 
proceed with appellate review.  



Analysis 

The veteran seeks service connection for hearing loss.  The 
veteran contends that his current hearing loss was caused by 
acoustic trauma due to exposure to the loud noise of 
artillery fire during basic training as well as the noise of 
tank engines while performing his duties as a mechanic in 
service. 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
As a general matter, service connection for a disability on 
the basis of the merits of such claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).   If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2007). 

In the present case, the veteran's service treatment records 
show that, at his March 1968 and July 1969 induction 
examinations, he demonstrated hearing loss in both ears and 
was specifically noted to have defective hearing.  As hearing 
loss was noted in these examination reports, the Board finds 
that the presumption of soundness does not apply to this 
condition.  In making this determination, the Board has 
considered the veteran's assertion at the Travel Board 
hearing that he had no hearing problems prior to service and 
the audiometric findings noted in the aforementioned 
examination reports were invalid in that they were merely 
reflective of his attempt to fail the hearing tests so that 
he would not be drafted into service.  However, the Board 
must afford more probative weight to the objective 
audiometric findings noted at entrance than the veteran's 
assertion.  As such, hearing loss is found to have pre-
existed the veteran's entrance to active military service.  

The Board must next address whether this disability was 
aggravated during the period of active service.  In deciding 
a claim based on aggravation, after having determined the 
presence of a pre-existing condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether this 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  A pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306 (2007).  

The Board notes that the veteran's service treatment records 
are absent of any complaints or treatment for hearing 
problems and the audiometric findings recorded at the January 
1971 separation examination indicate that the veteran's 
hearing actually improved during service.  The Board also 
notes that the veteran reported at the Travel Board hearing 
that he did not receive treatment for hearing problems until 
many years after separation from service and the first 
documentation of treatment for hearing problems in the record 
is dated in 2003, approximately 32 years after separation 
from service.  The Board further notes that the August 2005 
VA audiologist concluded that it was not likely that the 
veteran's hearing loss was related to noise exposure in 
service after review of the claims folder and examination of 
the veteran and there is no competent medical opinion to the 
contrary.  The absence of complaints of hearing problems in 
service, the lack of treatment of hearing problems for many 
years after service, and the VA audiologist's opinion that 
the veteran's hearing loss is not related to service clearly 
shows that the veteran's hearing loss did not increase in 
severity during military service.  In the absence of evidence 
tending to show an increase in severity, it necessarily 
follows that that hearing loss was not aggravated during 
service.  

In this regard, the Board has considered statements from the 
veteran and a fellow veteran (T.P.) who served with the 
veteran that report that the veteran experienced acoustic 
trauma in the military due to being exposed to loud noises 
associated with artillery fire and, particularly, tank 
engines.  As each are deemed competent to describe the nature 
and extent of the veteran's in-service noise exposure and the 
DD Form 214 confirms that the veteran served as a mechanic, 
the Board accepts their testimony regarding the occurrence of 
acoustic trauma in service.  However, such evidence is not 
sufficient to demonstrate an increase in severity of the 
veteran's pre-existing hearing loss in service. 

The Board has also considered the statements of the veteran, 
his wife, and T.P. asserting that the veteran's hearing loss 
was related to military service.  However, none is shown to 
have the requisite medical expertise necessary to diagnose 
hearing loss or render a competent medical opinion regarding 
its severity or etiology.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Consequently, their statements are afforded no 
probative value with respect to the medical question of 
whether hearing loss was aggravated by active service.        

Upon consideration of the foregoing, the Board finds that the 
veteran's pre-existing hearing loss did not increase in 
severity and was not aggravated during his active military 
service.  Therefore, service connection for hearing loss is 
not warranted.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


